Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-20-00475-CV

                                          Richard LARES,
                                             Appellant

                                                  v.

                                         Martha C. MUNIZ,
                                              Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CI-15663
                              Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 30, 2021

DISMISSED FOR WANT OF JURISDICTION

           Appellant Richard Lares, proceeding pro se, seeks to appeal the trial court’s “Order on

Petitioner’s Motion for Order to Compel the Respondent to Produce Documents, Petitioner’s

Motion for Contempt of Court and to Modify The Rule 11 Court Order, and Petitioner’s Motion

to Correct Judgment, and Respondent’s Motion to Dismiss and Respondent’s Motion to Enjoin”

signed on July 17, 2020. The trial court’s order granted Lares credit toward his child support

obligation for Social Security benefits received by the children, and denied all other relief

requested in the case. The trial court’s order is interlocutory because it does not dispose of all
                                                                                      04-20-00475-CV


parties and claims before the court. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001).   Interlocutory orders may be appealed only if a specific statute authorizes such an

interlocutory appeal. Id.; see, e.g., TEX. CIV. PRAC. & REM. CODE ANN. § 51.014. Absent an

appealable interlocutory order or final judgment in writing, this court has no jurisdiction over this

appeal. Lehmann, 39 S.W.3d at 195; Ogletree v. Matthews, 262 S.W.3d 316, 319 n.1 (Tex. 2007);

Ne. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). We therefore issued an order

instructing appellant to show cause in writing why this appeal should not be dismissed for lack of

jurisdiction. Appellant responded by attaching a copy of the order but did not establish that this

court has jurisdiction. Accordingly, we dismiss this appeal for want of jurisdiction. See id. 42.3(a).

                                                   PER CURIAM




                                                 -2-